EXHIBIT 10(bc)

TENTH AMENDMENT TO THE
NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFERRED COMPENSATION PLAN



        This Tenth Amendment to the National Western Life Insurance Company
Non-Qualified Deferred Compensation Plan (the "Plan") is hereby adopted by
National Western Life Insurance Company (the "Company").



W I T N E S S E T H



        WHEREAS, the Plan was originally established effective January 1, 1991;



        WHEREAS, Section 6.2 of the Plan permits the Company to amend the Plan
at any time; and



        WHEREAS, the Company desires to amend the Plan to discontinue Robert L.
Moody's participation in the Plan effective as of December 31, 2004 to comply
with section 409A of the Internal Revenue Code of 1986, as amended by the
American Jobs Creation Act of 2004;



        NOW, THEREFORE, the Plan is hereby amended as follows effective as
specified below:



        1.       Article II of the Plan is hereby amended effective as of
December 31, 2004 to add the following new Section 2.4 at the end thereof, such
Section to read in its entirety as follows:



2.4    Termination of Participation in Connection with the Amercian Jobs
Creation Act of 2004



        The Chairman of the Employer as of December 31, 2004 shall cease to
participate in the Plan effective as of such date. Contributions and other
amounts allocated to the Account of such Participant after December 31, 2004
shall be forfeited and used to reduce the Employer contributions specified under
Sections 3.2, 3.3 and 3.4 hereof and any excess shall then be returned to the
Employer. The provisions of this Section are intended to comply with the
requirements of Code section 409A and shall be construed in accordance
therewith. The provisions of this Section shall not be considered a "material
modification" of the Plan, but shall instead be considered a cessation of future
deferrals in accordance with Q&A-18(c) of Internal Revenue Service Notice
2005-1.



        2.       Except as herein amended, the terms of the Plan as in effect
immediately preceding the date hereof shall continue in full force and effect.



        IN WITNESS WHEREOF, the Company has adopted and executed this Tenth
Amendment to the Plan this 15th day of December, 2005.



 

 

National Western Life Insurance Company

     

/S/James P. Payne





By: 

James P. Payne





Its: 

Sr. VP - Secretary





